            Case 7:19-cv-00084 Document 1 Filed 03/29/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION

DONNY ACOSTA, PRIMO TARIN,                 §
And MARIO RAMOS,
     Plaintiffs,

V.                                         §         CIVIL ACTION NO. 7:19-cv-0084

TEGRAEXCEL ENERGY SERVICES,
LLC,
     Defendant.                            §         JURY DEMANDED


                         PLAINTIFFS’ ORIGINAL COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C.

§201 et seq. (“FLSA”). This action is brought to recover overtime compensation, liquidated

damages, costs, and attorney’s fees owed to Plaintiffs Donny Acosta, Primo Tarin and Mario

Ramos (“Plaintiffs”), by Defendant TegraExcel Energy Services, LLC.

                                           Parties

       1.     Plaintiffs Donny Acosta (“Acosta”), Primo Tarin (“Tarin”) and Mario Ramos

(“Ramos”), former and current employees of Defendant, were personally engaged in interstate

commerce during their employment with the Defendant, and are represented by the undersigned.

       2.     Defendant Tegraexcel Energy Services, LLC (“TES”) is a Texas limited liability

company and an “employer” as defined by the FLSA. With respect to Plaintiffs, TES is subject

to the provisions of the FLSA. TES was at all relevant times an enterprise engaged in commerce

or in the production of goods for commerce, as defined by 29 U.S.C. §§ 203(r) and (s), and had

gross annual revenues in excess of $500,000.00. TES may be served through its registered
              Case 7:19-cv-00084 Document 1 Filed 03/29/19 Page 2 of 5



agent, Benjamin H. Kail at 2820 McKinnon St. #2029, Dallas, TX 75201, or wherever he may be

found.

                                     Jurisdiction and Venue

         3.    This Court has federal question jurisdiction under the FLSA.

         4.    Venue is appropriate in this judicial district, as Defendant and Plaintiffs transacted

business here, where the material events underlying the present Complaint occurred.

                                       Factual Allegations

         5.    During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards,

telephones, electronic mail, and the Internet.

         6.    During each of the three years prior to this complaint being filed, Defendant

regularly owned and operated a business engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the FLSA, 29 U.S.C. §§203(r) and 203(s).

         7.    At all times pertinent to this Complaint, Plaintiffs were individually engaged in

commerce and their work was essential to Defendant’s business.

         8.    During each of the three years prior to this complaint being filed, Defendant

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000.00

(exclusive of excise taxes) based upon the volume of business.

         9.    During each of the three years prior to this complaint being filed, Defendant’s

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.




                                                 2
             Case 7:19-cv-00084 Document 1 Filed 03/29/19 Page 3 of 5



       10.     Plaintiff Donny Acosta worked for Defendant as a dispatcher from December 7,

2016 until May 15, 2018. Acosta’s duties included, but were not limited to, dispatching trucks,

giving drivers orders on where to pick up and load specialized fracking sand, and giving drivers
directions as to the locations where the sand needed to be picked up and delivered.

       11.     Plaintiff Primo Tarin worked for Defendant as a dispatch manager from June of

2016 until June of 2018.      Tarin’s duties included, but were not limited to, training new

employees and training drivers.

       12.     Plaintiff Mario Ramos worked for Defendant as a fleet supervisor from February

of 2017 until June of 2017 and then again from September of 2017 until current. Ramos’s duties

included, but were not limited to, supervising truck drivers, giving drivers information on where

to pick up and drop off loads, helping drivers with paperwork and making sure drivers were
following company rules and procedures.

       13.     At all times relevant hereto, the Defendant knew of, approved of, and benefited

from Plaintiffs’ regular and overtime work. Plaintiffs were not “exempt” employees.

       14.     Defendant did not make a good faith effort to comply with the overtime

provisions contained within the FLSA.

       15.     Defendant’s actions were willful and in blatant disregard for Plaintiffs’ federally

protected rights.

                               Plaintiffs’ Individual Allegations

       16.     As non-exempt employees, Plaintiffs were entitled to be paid their regular wages

and to be paid an overtime premium for all work performed during the hours worked over forty

(40) hours in each workweek. Defendant failed to pay the Plaintiffs the required overtime

premium in nearly every workweek that the Plaintiffs were employed by Defendant, as the

Plaintiffs worked in excess of 40 hours in almost every week they worked for the Defendant.




                                               3
              Case 7:19-cv-00084 Document 1 Filed 03/29/19 Page 4 of 5



Plaintiffs were paid on a salary basis, but were not paid premium pay for hours worked over 40.

        17.    No exemption excuses the Defendant from paying Plaintiffs for all time spent and

work performed during the hours they worked, and the Defendant has not made a good faith

effort to comply with the FLSA. As such, the Defendant knowingly, willfully, or with reckless

disregard carried out its illegal pattern or practice regarding overtime compensation with respect

to Plaintiffs. Such practice was and is a clear violation of the FLSA.

                                       CAUSE OF ACTION

                      Violation of the FLSA – Failure to Pay Wages Owed

        18.     Based on the foregoing, Defendant violated the FLSA by failing to properly

compensate Plaintiffs for work performed in the employ of the Defendant.

        19.     Plaintiffs have suffered damages as a direct result of Defendant’s illegal actions.

        20.     Defendant is liable to Plaintiffs for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA, for the three-year period preceding

the filing of this lawsuit.

                                         Demand for Jury

        21.     Plaintiffs demand a trial by jury.

                                         Prayer for Relief

       WHEREFORE, Plaintiff demands:

       1.      Judgment against Defendant for an amount equal to Plaintiffs’ unpaid overtime
               wages at the applicable rate;
       2.      An equal amount to the overtime wage damages as liquidated damages;
       3.      Judgment against Defendant that its violations of the FLSA were willful;
       4.      To the extent that liquidated damages are not awarded, an award of prejudgment
               interest;
       5.      All costs and attorney’s fees incurred prosecuting these claims;
       6.      Leave to amend to add claims under applicable state laws; and
       7.      For such further relief as the Court deems just and equitable.




                                                     4
            Case 7:19-cv-00084 Document 1 Filed 03/29/19 Page 5 of 5




                                     Respectfully Submitted,
                                     THE BUENKER LAW FIRM

                                     /s/ Josef F. Buenker
                                     Josef F. Buenker
                                     Texas Bar No. 03316860
                                     jbuenker@buenkerlaw.com
                                     2060 North Loop West, Suite 215
                                     Houston, Texas 77018
                                     713-868-3388 Telephone
                                     713-683-9940 Facsimile

                                     ATTORNEY-IN-CHARGE FOR
                                     PLAINTIFFS




OF COUNSEL:
Vijay Pattisapu
Texas Bar No. 24083633
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFFS




                                       5
